Citation Nr: 1125749	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1972 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In July 2008, the Veteran was afforded a VA examination of his spine.  At that time, the Veteran reported experiencing numbness in his right hand and arm.  Neurological examination revealed decreased motor strength in the right upper extremity in addition to spotty hypoalgesia, which did not follow a dermatomal pattern.  However, the examiner reported that there was no evidence of any frank radiculopathy in either upper extremity.  Since the Veteran has been diagnosed with advanced degenerative disc disease (DDD) in his cervical spine, the question of whether the Veteran has neurological impairment is vital to determining the Veteran's applicable disability rating.  

Additionally, the Board notes that the Veteran's cervical spine range of motion was limited upon single test.  However, the examiner failed to obtain range of motion measurements after repetition to determine whether there was any additional functional limitation due to pain, weakness, fatigability, or incoordination after repetition.  In this regard, the Board notes that the examiner reported that the Veteran's cervical spine range of motion and strength were diminished due to complaint of pain on attempt of repetition to the extent and degree of which the examiner noted was not possible to determine due to the extreme subjectivity of the exercise.  The extent of limitation of motion after repetitive motion is information needed for rating purposes. 

For these reasons, the Board finds that the July 2008 VA examination report is inadequate for adjudication purposes.  Therefore, the Veteran should be afforded a new VA examination to accurately determine the severity of all impairment resulting from the Veteran's service-connected cervical spine disability.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected cervical spine disability.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that all information necessary for rating purposes is provided, to include the extent of any neurological impairment resulting from the Veteran's cervical spine disability.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


